Citation Nr: 1756739	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-18 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer due to exposure to herbicide agents and/or non-tactical chemical agents.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In February and July 2015, the Board remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has prostate cancer due to exposure to herbicide agents and/or non-tactical commercial chemical agents, to include pesticides, while serving in Okinawa, Japan.  See March 2007 Statement from the Veteran; Military records submitted by the Veteran in July 2007 (documenting commercial pesticide usage on military bases in Okinawa, Japan through August 1966); Personnel record documenting the Veteran's foreign service in Okinawa, Japan from February 22, 1968 through June 12, 1969.  

Clinical records reflect that the Veteran has been diagnosed with prostate cancer during the appeal period.  

In the February 2015 remand, the Board instructed the AOJ to obtain a medical opinion addressing the nexus elements, to specifically include consideration of the reported exposure to non-tactical, commercial chemical agents during service in Okinawa, Japan. 

The requested medical opinion was rendered in May 2015.  Although the May 2015 VA examiner provided a negative nexus opinion, her opinion was solely premised on her belief that the Veteran's claimed exposure to non-tactical chemical agents was "not covered under the presumptive policy" and failed to give due consideration for his report of exposure to non-tactical chemical agents during service.  A remand is necessary for an addendum opinion addressing this deficiency.  See Stegall v. West, 11 Vet. App. 268 (1998); See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Further, a review of the record shows that there have been no attempts to verify the Veteran's claimed exposure to non-tactical chemical agents, to include pesticides, during his service.  In this regard, in July 2007, the Veteran has submitted military records containing various memoranda on pesticide usage for controlling roach and termite population, rather than for tactical purposes, on military bases including those located in Okinawa, Japan in August 1966, less than two years prior to his service at that location (from February 1968 through June 1969).  In a January 2015 brief, the Veteran's representative argued that these non-tactical commercial chemical agents possibly contained dioxins and arsenic that were used in tactical herbicide agents.  Verified exposure to non-tactical chemical agents, to include pesticides, could potentially have a direct bearing on the outcome of the Veteran's claim on appeal.  In addition, given that the negative determinations from Compensation and Pension (C&P) service as well as Joint Services Records Research Center (JSRRC) (made pursuant to the July 2015 Board remand) were limited to addressing whether the Veteran was exposed to tactical herbicide agents, without any consideration of the above-referenced military records or the Veteran's January 2015 argument, a remand is appropriate to verify whether he was exposed to non-tactical chemical agents during service. 

Moreover, in the July 2015 Board remand, the AOJ was instructed to request JSRRC in order to verify the claimed exposure to tactical herbicide agents for the period from February 1968 to June 1969.  However, of record is notification from JSRRC that such requests must be limited to periods of no more than 60 days.  As the record reveals that the AOJ did not make request for all of the reported period, while on remand, the AOJ should make another attempt to do so.  Although the Board is cognizant that the AOJ may be required to submit multiple requests to JSRRC covering the entirety of the reported period of exposure (i.e. from February 1968 to June 1969), in order to satisfy VA's duty to assist, 38 C.F.R. § 3.159(c) and ensure compliance with the previous remand, a remand is appropriate to conduct a complete search covering the entirety of the claimed period of exposure to ensure compliance with the Board's previous remand.  See Stegall, 11 Vet. App. at 268. 

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify other outstanding private treatment records referable to his claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate source to verify the Veteran's reported exposure to non-tactical, commercial chemical agents, to include pesticides, during his service in Okinawa, Japan (from February 1968 through June 1969).  All requests and responses received should be associated with the claims file.  A memorandum documenting the AOJ's determination regarding the reported exposure to non-tactical, commercial chemical agents should also be associated with the claims file.

2.  Send requests covering the entirety of the Veteran's service in Okinawa, Japan (from February 1968 through June 1969) to JSRRC for verification of the claimed exposure to tactical herbicide agents.  All requests and responses received should be associated with the claims file.

3.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

4.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to an examiner other than the examiner who rendered the May 2015 opinion, for an addendum opinion addressing the claimed prostate cancer.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  
 
Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

The examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's prostate cancer is related to his service, to include his claimed exposure to tactical and/or non-tactical chemical agents including pesticides during service. 

A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider all evidence of record, including lay statements and medical records.  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

